Case 2:11-cr-20551-RHC-MKM ECF No. 1870 filed 07/29/20           PageID.18678      Page 1 of 2



                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
  ______________________________________________________________________

  UNITED STATES OF AMERICA,

                      Plaintiff,
  v.
                                                         Case No. 11-20551
  COREY WILLIAMS,

                  Defendant.
  ________________________________/

                    OPINION AND ORDER DENYING DEFENDANT’S
                          MOTION FOR RECONSIDERATION

        On June 22, 2020, the court denied Defendant’s motion for compassionate

  release based on Defendant’s failure to exhaust his administrative remedies before

  filing. The court also denied Defendant’s motion on its merits. (ECF No. 1836,

  PageID.18580–82.) Defendant now moves to reconsider its denial of that motion. (ECF

  No. 1869.)

        In the instant motion, Defendant repeats his earlier arguments that his medical

  conditions justify his release in light of the present COVID-19 pandemic and that the

  sentencing factors outlined under 18 U.S.C. § 3553 weigh in favor of his early release.

  However, Defendant does not argue that he has exhausted his administrative remedies.

  Instead, Defendant asserts that the court should waive the administrative exhaustion

  requirement. (ECF No. 1869, PageID.1865.) But as the court explained in its previous

  order, the court cannot consider a motion for compassionate release until a defendant

  fully exhausts the BOP’s administrative remedies and, in light of United States v. Alam,

  960 F.3d 831, 835 (6th Cir. 2020), the court lacks any discretion to waive the mandatory
Case 2:11-cr-20551-RHC-MKM ECF No. 1870 filed 07/29/20                                  PageID.18679   Page 2 of 2




  exhaustion requirement. (ECF No. 1863, PageID.18581.) Defendant presents no facts

  or evidence that change the court’s earlier analysis, nor does Defendant point to a

  “palpable defect” by which the court and the parties have been “misled” which would

  justify reconsideration. E.D. Mich. L.R. 7.1(h)(3). Accordingly,

           IT IS ORDERED that Defendant’s motion for reconsideration (ECF No. 1869) is

  DENIED.

                                                                 s/Robert H. Cleland                          /
                                                                 ROBERT H. CLELAND
                                                                 UNITED STATES DISTRICT JUDGE
  Dated: July 29, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, July 29, 2020, by electronic and/or ordinary mail.

                                                                  s/Lisa Wagner                               /
                                                                  Case Manager and Deputy Clerk
                                                                  (810) 292-6522
  S:\Cleland\Cleland\HEK\Criminal\11-20551.WILLIAMS.deny.reconsideration.HEK_RHC.docx




                                                            2
